Ltjdeling, C. J.
Sixty-three private individuals, alleging themselves to be citizens and taxpayers of the city of Jefferson, instituted this suit against the Mayor and Councilmen of the city of Jefferson to have them declared usurpers and to oust them from their offices, and obtained an injunction to restrain the defendants from exercising the. functions of said offices.
*26The exception that the petition contained no cause of action, was ^sustained by the court a qua, and the injunction was dissolved. The plaintiffs have appealed.
We liave not been referred to any law which authorizes private citizens, because they pay taxes, to enjoin de facto officers of a muni-' cipal corporation from exercising the functions of their offices, or to bring an'action of quo warranto, and we know of none. In the case of the State v. Mason, 14 An., p. 506, tliis court said: “It appears reasonable that no one but a person, pretending to have a right to an office, should be permitted to contest the right of the incumbent of that office. If each citizen be entitled to do so, then a hundred or a •thousand writs of quo warranto could be sued out.”
The statute of 1868, p. 197, of the session acts, provides the remedy for proceeding against those who usurp, intrude into, or unlawfully hold or exercise public offices.
It is therefore ordered that the judgment of the District Court be .affirmed with costs of"appeal.